Citation Nr: 1207222	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-23 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for epilepsy, to include grand mal seizures.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Dean Clark, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1961 to December 1961.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, determined that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for epilepsy and tinnitus. 

In July 2009, the Veteran testified at a local hearing before a Decision Review Officer (DRO). In October 2010, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge. A copy of each transcript is of record.  

In a May 2011 decision, the Board determined that new and material evidence had been submitted to reopen the claim of entitlement to service connection for epilepsy, reconsidered the claim of entitlement to service connection for tinnitus without requiring new and material evidence, and remanded both claims for additional development and adjudicative action. The case has been returned to the Board for further appellate review.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. Epilepsy was not noted at the time of the Veteran's examination, acceptance and enrollment for military service; hence the presumption of soundness applies to this disorder.

3. There clear and unmistakable evidence that the Veteran's epilepsy disorder existed prior to active military service; the evidence does not clearly and unmistakably show that the pre-existing epilepsy disorder was not aggravated by such service. 


CONCLUSION OF LAW

The criteria for service connection epilepsy, to include grand mal seizures, are met. 38 U.S.C.A. §§ 1111, 1131, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.309(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the issue of entitlement to service connection for epilepsy, to include grand mal seizures, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  


II. Decision

The Veteran asserts that service connection is warranted for epilepsy as a result of a grand mal seizure during his military service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A § 1131 (West Supp. 2010). Service connection for epilepsies may be granted if manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2011). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997). A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.' Id. When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim. Id.

A Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except (1) as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or (2) where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. See 38 U.S.C.A. §§ 1111, 1137 (West Supp. 2010); 38 C.F.R. § 3.304(b) (2011). 

Where the injury or disease at issue is noted at the time of the examination, acceptance, and enrollment for service, it is characterized as pre-existing and will be considered to have been aggravated by active military service where there is an increase in disability during such service. See 38 U.S.C.A. § 1153 (West Supp. 2010); 38 C.F.R. § 3.306 (2011). The presumption of aggravation is rebutted when VA shows by clear and unmistakable evidence that the pre-existing injury or disease underwent an increase in severity due to the natural progress of the disease during wartime service or peacetime service after December 31, 1946. Id.; see also Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Where the disease or injury at issue is not noted at the time of the examination, acceptance, and enrollment for service, the Veteran is presumed to have been in sound condition. See 38 U.S.C.A. §§ 1111, 1137 (West Supp. 2010); 38 C.F.R. § 3.304(b) (2011). The presumption of soundness is rebutted when VA shows by clear and unmistakable evidence (1) that the injury or disease existed prior to service and (2) that pre-existing injury or disease was not aggravated by service. Id.; see also VAOPGCPREC 3-2003 (July 16, 2003).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the time of examination, enrollment, and acceptance for service, the Veteran marked "yes" on a September 1961 report of medical history for having a history of epilepsy and having three episodes of some type of seizure in his sleep after hard days work during the past year. It was also noted that there was no past history or documentation of epilepsy. On the contrary, the September 1961 entrance examination report revealed no neurological abnormalities, the Veteran was marked as qualified for general military service, and epilepsy was not noted. 

Only such conditions as recorded in examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception. See 38 C.F.R. § 3.304(b) (2011); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). The Board finds that although the Veteran reported a history of epilepsy prior to service on the September 1961 report of medical history, a pre-existing epilepsy disorder was not noted on the September 1961 entrance examination report, thus the Veteran is presumed to have been in sound condition at the time of entry to service. Therefore, the question for consideration is whether VA has rebutted the presumption of soundness by presenting clear and unmistakable evidence that (1) the Veteran's epilepsy disorder, if any, existed prior to service, and (2) the pre-existing epilepsy disorder was not aggravated by service. 

Review of post-service private and VA outpatient treatment records reflects the Veteran's ongoing complaints and treatment for epilepsy. A July 1997 private treatment record noted the Veteran's history of epilepsy from age 19, and that the Veteran was not on medications and had been seizure free for approximately eight years. A November 2006 VA outpatient treatment record documented the Veteran's complex partial seizure after an aortic valve replacement in December 2005. Since that incident, he was treated with medication and was asymptomatic. In an April 2009 VA outpatient treatment record, the Veteran re-started his medication for seizure control and reported his need to continue such medication for life. Most recently, a March 2011 VA outpatient neurology consultation record noted the Veteran continued to have seizures, at least five to six episodes per month, and the last episodes was two weeks prior. The documented impression of the Veteran's disorder was complex partial seizures refractor to antiepileptics. 

A February 2008 private treatment statement by Dr. C. S. noted the Veteran's seizure in December 2005 and that the Veteran was again off the medication, yet still maintained a predisposition for seizure and risk. She acknowledged the Veteran reported a history of seizures at the time of his enlistment and opined, in pertinent part, that at that time, the Veteran did not have any active problem or disability from seizures. 

Pursuant to the Board's May 2011 remand instructions, the Veteran underwent a June 2011 VA epilepsy and narcolepsy examination in order for an appropriate VA examiner to assess, in pertinent part, whether the Veteran's epilepsy existed prior to service. After an evaluation of the Veteran and the Veteran's claims file, private records, and computerized patient record system (CPRS), the examiner diagnosed the Veteran with complex partial seizures and opined, in pertinent part, that "the [V]eteran's seizures were not active immediately prior to service even though he had a prior history."    

As such, the Board finds that the evidence VA clearly and unmistakably shows that the Veteran's epilepsy disorder existed prior to service. However, after a complete review of the entire evidence of record, the Board finds that the evidence does not clearly and unmistakably show that the Veteran's pre-existing epilepsy disorder was not aggravated by service. 

Shortly after the Veteran's entrance into military service, two September 1961 service treatment records reveal the Veteran reported having a seizure. He woke up with cramps, reported having these attacks during his sleep and things fading out, and could not remember what happened for a few seconds.  The Veteran noted these symptoms lasted for about one to two days. A September 1961 examination report for the medical board noted a neurologic abnormality, specifically epilepsy grand mal. At the time of separation from service, the Veteran was deemed medically unfit for service due to epilepsy, grand mal, and inactive rheumatic heart disease. A November 1961 medical board proceeding record listed, in pertinent part, that the Veteran's disorders were not in line of duty, caused incident to service, or aggravated by active duty. 

In contrast, the evidentiary record includes the February 2008 private treatment statement by Dr. C. S., which also suggested that the Veteran's pre-existing epilepsy was aggravated by military service. She specifically noted that "it [did] seem clear from [the Veteran's] history that during service a previous inactive problem was aggravated and became active and required chronic treatment for many, many years and even with treatment, he did a good deal of his adult life continu[ing] after discharge from the military[,] to have ongoing breakthrough seizures." Moreover, the June 2011 VA examiner further opined that he "believe[d] the physical stress of military induction aggravated [the Veteran's] seizure disorder." The Board acknowledges that the June 2011 VA examiner concluded his medical opinion by stating that "[t]he permanent increase in severity was due to the normal progression of the [epilepsy] disorder. " However, as explained above, it must be shown by clear and unmistakable evidence that the pre-existing epilepsy disorder was not aggravated by service because the Veteran's epilepsy disorder was not noted at the time of entry on the September 1961 entrance examination report. The Board finds that in light of the entire evidentiary record and given the conflicting statements made by the June 2011 VA examiner, VA has not shown by clear and unmistakable evidence that the Veteran's pre-existing epilepsy disorder was not aggravated by service.  As such, the Board finds that service connection for epilepsy is warranted


ORDER

Entitlement to service connection for epilepsy, to include grand mal seizures, is granted.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for tinnitus. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran asserts that service connection is warranted for his tinnitus as a result of in-service noise exposure without the use of hearing protection during his basic combat training and qualification for the M-1 rifle. The Board finds the Veteran is competent to report that he was exposed to acoustic trauma during active service. The Veteran's service personnel records and a November 1961 Army Training Center record shows that the Veteran participated in basic combat training and that he qualified as an expert for the M-1 rifle in November 1961. 

Since separation from active military service, the Veteran underwent a February 2005 VA outpatient audiology consultation. He reported constant bilateral tinnitus, history of otitis media treated by antibiotics, and history of noise exposure, but did not specify the source of such noise exposure.  

Most recently and pursuant to the Board's May 2011 remand instructions, the Veteran underwent a VA audiological examination in June 2011. The Veteran complained of constant tinnitus which started during active duty when he trained with M-1 rifles. He also reported a history of military noise exposure from weapons fire (M-1 rifles), occupational noise exposure from mechanic work for 25 years, and recreational noise exposure from power tools. Following the examination, the examiner noted review of the Veteran's claims file and medical records and noted "yes" for whether tinnitus is as likely as not a symptom associated with the hearing loss. The examiner concluded that "tinnitus is less likely as not caused by or a result of the Veteran's active service, to include as due to acoustic trauma in service." He explained that "[b]ased on review of the [claims] file, hearing was found to be within normal limits with the exception of a mild loss at 4000 Hertz in the right ear at the time of enlistment and separation. There was no shift in hearing during this time, therefore, the current reported tinnitus is less likely than not caused by or a result of the Veteran's active service." 

Because VA undertook to provide an examination for the claim on appeal, the Board must ensure that the examination report is adequate in order to render a fully informed decision. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this case, the June 2011 VA examination report is inadequate because the examiner did not sufficiently explain why the Veteran's tinnitus is less likely as not caused by or a result of the Veteran's acoustic trauma in service, nor did the examiner address the Veteran's reported history of occupational and recreational noise exposure as reported by the Veteran at the examination. Thus, the Veteran's claims file should be made available to the VA physician who prepared the May 2011 VA medical opinion, if available, for the purpose of preparing an addendum.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED to the RO for the following actions:  
	
1. Furnish the Veteran's entire claims file to the VA examiner who conducted the June 2011 VA audiological examination, or a suitable substitute if that examiner is not available. Following a review of all pertinent evidence of record, the examiner must prepare an addendum for the purpose of providing further explanation for his opinion rendered in June 2011, to include a full explanation as to why the fact that there was no shift in the Veteran's hearing loss during service leads to the conclusion that the Veteran's tinnitus is less likely as not caused by or a result of the Veteran's active service, to include as due to acoustic trauma in service.  The examiner should also address the Veteran's reported history of post-service occupational and recreational noise exposure. The addendum must include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion.

2. Thereafter, the remaining issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).






Department of Veterans Affairs


